Battle/J. Appellant, Mary Lee Rhodes, brought this action against Lucy Covington, in the St. Francis circuit court, to recover ithe possession of a tract of land, described in her complaint as 'follows: “L. B. R. W. Pt. S. E. J section thirty (30), township five (5) north, range four (4) east, containing 45.88 acres of land, the same being 45.88 acres of land lying west of a line drawn north and south through that part of the southeast quarter of said section which lies on the left bank of the St. Francis river, and parallel to the east line of said section 30, so as to divide said part of said southeast quarter which lies on the left bank of said river into two parts, to-wit, the east part, containing 60.50 acres, and the west part, containing 45.88 acres.” She alleged in her complaint that she inherited the land from her deceased father, and that he derived title to it by purchase of the same at a sale thereof on the 10th day of June, 1878, for the taxes assessed against it for the year 1877; that tire defendant had been wrongfully in possession for ten years, the greater part .of- which time she had been a ■minor, she having attained her eighteenth year on the 6th of -August, 1896. She attached to her complaint the tax deed of her father, in which the land is described as “L. B. R. W. Rt. southeast quarter of section 30, township 5 north, range 4 east.” The defendant answered, denying that she was wrongfully in 'possession, and claiming title to the land by adverse possession; and filed exceptions to the deed filed by the plaintiff, alleging, among other things, that it described no lands. The land was described in the assessment and certificate of tax sale as it is in the deed. The court sustained the exceptions, and, the plaintiff declining to amend or plead further, rendered judgment in favor of the defendant; and the plaintiff appealed. Was the, deed void because of an insufficient description of .the land conveyed? In Cooper v. Lee, 59 Ark. 460, it was held that a sale of land .for taxes, advertised and sold under the description of N. NE., section 2, township 15, range 6, 87.19 acres, was void, because the description ivas insufficient to identify the land. In that case the court said: “It is said that the purposes in describing the land are: ‘First, that the owner may have information of the claim made upon him or his propertjr; second,that the public, in case the tax is not paid, may be notified what land is to be offered for sale for the nonpayment; and, third, that the purchaser may be able to obtain a sufficient conveyance/ Cooley, Taxation . (2d Ed.), 405. A description of land in a tax proceeding that -does not sufficiently identify'it ‘defeats one of the most just and .obvious purposes of; the statute, — that of giving the owner notice that his land is to he sold, so that he may pay the tax and prevent the sale,' or at least redeem his land before the expiration of the time allowed for that purpose. To effect the laudable purpose of protecting the owner, the description should be such as will be readily understood by persons even ordinarily versed in such matters. A description which is intelligible only to persons possessing more than the average intelligence, or the use and understanding of which is confined to the locality in which the land lies, is not 'sufficient. Schattler v. Cassinelli, 56 Ark. 178.” In the case at bar the presumption is the land is described in the deed as it was advertised for sale for taxes. Sand. & II. Dig., §§ 6623, 6613. The description contained was insufficient to identify the land sold and conveyed. Assuming that “L. B. R.” means left bank of river, who, ignorant of the land intended, would know what “W. Pt.” meant ? The land described in the complaint is 45.88 acres of land lying west of a line drawn north and south through that part of the southeast quarter of said section which lies on the left bank of the St. Francis river, and parallel to the east line of said section 30, so as to divide said part of said southeast quarter which lies on the left bank of said river into two parts, to-wit, the east part containing 60.50 acres, and the west part containing 45.88 acres. Who would know that this land was meant by the description in the deed? The description in the deed, to one ignorant of the land intended to be described, is unintelligible, and this is not sufficient. It does not meet the requirements of the rule laid down in Cooper v. Lee, supra. The deed upon its face, therefore, shows that the sale of the land for taxes was void. Appellant contends that the appellee has no right to question her title, and cites section 6625 of Sandels & Hill’s Digest to support her contention. That section is as follow's: “But no person shall be permitted to question the title acquired by a deed of the clerk of the county court without first showing that he, or the person under whom he claims title to the property, had title thereto at the time of the sale, or that title was obtained from the United States or this state after the sale, and -that all taxes due upon the property have been paid by such person, or the person under whom he claims titlé as aforesaid.” But the deed in this case does not show that she acquired any title, but, on the contrary, shows that 'she di'd 'not; and the section cited has no application. Judgment affirmed. Bunn, C. J., dissents.